Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered November 16, 1994, convicting him of grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and jostling, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Mangano, P. J., Copertino, Joy and Altman, JJ., concur.